ORDER
PER CURIAM.
James Eidson (Father) appeals from the trial court’s modification of an Amended Judgment Entry of child support to Martha Webster (Mother) for Keean Eidson (Child). Father claims that the trial court erred in modifying the Amended Judgment Entry for child support because the court, on remand, failed to calculate the presumed correct child support amount under Form 14 and, thus, also failed to determine whether that presumed amount was rebutted as being unjust or inappropriate. The judgment of the trial court is affirmed. Rule 84.16(b).